UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:15-CR-406-T-17TGWA
DANIEL ORLANDO ABRAHAMS.

 

ORDER

This cause is before the Court on:

Dkt. 122 Motion to Reduce Sentence

Defendant Daniel Orlando Abrahams, pro se, moves for a sentence reduction

pursuant to Amendment 706.

The Court previously denied Defendant Abrahams” Motion for a sentence reduction
pursuant to Amendment 706. (Dkt. 119). The Court incorporates the prior Order

by reference. Accordingly, it is

ORDERED that pro se Defendant Daniel Orlando Abrahams’ Motion to
Reduce Sentence (Dkt. 122) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on meet

day of November, 2019.

 

   

  

ZO aa
A Me

ee Le
Copies to:

All parties and counsel of record

Pro Se Defendant:

Daniel Orlando Abrahams
63227-018

Federal Satellite Low
2680 Hwy. 301 S.

Jesup, GA 31599
